Title: Memorandum from Thomas Jefferson, 11 March 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Mar. 11. 1793.

Qu. 1? What sacrifice may be made to retain mister Johnson in the office of Commissioner for the federal territory?
Answ. for such an object it is worth while to give up the plan of an allowance per diem, to give, instead of that, a sum in gross, and to extend that sum to 500. Dollars per annum, and expences; the latter to be rendered in account.
If mister Johnson persists in resigning, as it is evident Dr Stewart will not continue even for the above allowance, & mister Carrol

does not appear to make any conditions, the President will be free as to mister Carrol & two new associates to adhere to the allowance per diem already proposed, or to substitute a sum in gross.
Qu. 2? May new commissioners be chosen in the town?
Answ. it is strongly desireable that the Commissioners should not be of the town, nor interested in it; and this objection is thought a counterpoise for a sensible difference in talents. but if persons of adequate talents & qualifications cannot be found in the country, it will be better to take them from the town, than to appoint men of inadequate talents from the country.
Qu. 3. How compensate them?
Answ. if they come from the country, the per diem allowance is thought best. if from the town, a sum in gross will be best, and this might be as far as 300. D. a year, & no allowance for expences: if partly from the town & partly from the country, then 300. Dol. a year to the former, and the same with an allowance of expences to the latter.
Mr Madison, mister Randolph & Th. Jefferson having consulted together on the preceding questions, with some shades of difference of opinion in the beginning, concurred ultimately & unanimously in the above answers.

Th: Jefferson

